Citation Nr: 0101844	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-19 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for coronary artery 
disease and emphysema as secondary to in-service tobacco use 
and nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 to December 
1954.  These matters come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1999 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office in Baltimore, Maryland (RO) denied the 
benefits sought on appeal.  


REMAND

The veteran claims entitlement to service connection for 
nicotine dependence and entitlement to service connection for 
coronary artery disease and emphysema as secondary to tobacco 
use in service or nicotine dependence acquired during 
service.  A preliminary review of the record discloses that 
additional action is required prior to further Board review 
of the veteran's appeal.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Specifically, the record contains a December 1997 statement 
on letterhead from John W. Bowie, M.D.'s office.  This 
statement indicates that additional information regarding the 
veteran's disability may be obtained from Drs. Michael Shear, 
Ira Fedder, David Dalury and Marc Mugmon.  The mailing 
addresses for these medical providers were also included in 
the statement.  Attached to the statement is a signed VA Form 
21-4142 (Authorization And Consent To Release Information To 
The Department Of Veterans Affairs (VA) ) and the list of 
aforementioned physicians is referenced on the release form.  
A review of the record shows that some treatment records from 
Dr. Mugmon have been associated with the claims file, but 
treatment records from Drs. Shear, Fedder and Dalury have not 
been obtained and associated with the claims file.  It is not 
entirely clear that these records document treatment for 
nicotine dependence, coronary artery disease or emphysema.  
In any event, the Veterans Claims Assistance Act of 2000 
requires the VA to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and gives authorization to be obtained.  
As such, the Board concludes that this matter should be 
remanded to the RO and treatment records from Drs. Shear, 
Fedder, Dalury and Mugmon should be obtained and associated 
with the claims file.  Accordingly, this case is REMANDED for 
the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for nicotine 
dependence, coronary artery disease and 
emphysema.  After securing the necessary 
release, the RO should obtain these 
records, to include treatment records 
from Michael Shear, M.D., Ira Fedder, 
M.D., David Dalury, M.D. and Marc Mugmon 
as referenced in the December 1997 
statement in the record.

2.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  The RO should then readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the determination 
remains adverse to the veteran with 
regard to any benefit, the RO should 
provide the veteran and his 
representative with an SSOC, which should 
contain a summary of the evidence 
received since the last SSOC was issued 
in December 1999, to specifically include 
records from Drs. Shear, Fedder, Dalury 
and Mugmon and any other evidence 
obtained through development while this 
matter is in remand status.  See 38 
C.F.R. §§ 19.29, 19.31 (2000).  If any 
benefit sought is not granted, the 
veteran and his representative should be 
afforded an opportunity to respond to the 
SSOC before the case is returned to the 
Board for further review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





